Citation Nr: 0600099	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-31 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 19, 2000, to 
July 23, 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  In April 2000, the appellant enlisted in the United 
States Air Force Reserve for a term of right years, and 
agreed at that time to report for active duty on September 
20, 2000, to commence a term of active duty for not less than 
six years on active duty as a member of the regular component 
of the United States Air Force.

2.  The veteran served on active duty from September 19, 
2000, to July 23, 2003, a term of two years, ten months and 
four days.  

3.  The veteran's separation from active duty was due his 
failure to meet service weight control regulations. 

4.  The appellant was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than three years of 
continuous active duty under his 6-year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with the performance of duty.

5. The appellant was not eligible for Chapter 34 educational 
benefits as of December 31, 1989.

6. The appellant was not involuntarily separated after 
February 2, 1991, or separated pursuant to voluntary 
separation incentives.




CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3011, 3016 (West 2002); 38 C.F.R. §§ 
21.7040, 21.7042 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2005).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  With regard to this claim, there is no 
debate as to the relevant facts.  Rather, the issue turns on 
a simple application of the law to those facts.  Therefore, 
VA's duties under VCAA do not apply to this claim.

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002). The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria.  38 U.S.C.A. § 3011; 38 
C.F.R. §§ 21.7040, 21.7042.

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A).  The individual also must have served an 
obligated period of active duty.  In the case of an 
individual with a six -year period of obligated active duty 
service, the individual must have completed not less than 
three years of continuous active duty.  38 U.S.C.A. §§ 3011, 
3016; 38 C.F.R. § 21.7042(a).

In this case, the appellant entered active military duty in 
September 2000.  Therefore, he has satisfied the first prong 
of 38 U.S.C.A. § 3011.  However, the veteran failed to 
satisfy the second prong, as he did not serve his obligated 
period of active service, which was six years, and did not 
complete at least three years of continuous active duty.  
Rather, the appellant was discharged in July 2003, after 
serving only two years, ten months and four days because of 
his failure to control his weight in accordance with Air 
Force regulations.  

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving not less than 30 
months of continuous active duty under an obligated three or 
more year period of service, involuntarily for convenience of 
the Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with the performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B). 

Again, the evidence does not satisfy the aforementioned 
criteria.  The appellant's personnel records show that the 
veteran was discharged from active duty due to his voluntary 
failure to meet service weight control regulations less than 
three years subsequent to entering military service.  In 
light of the foregoing, the appellant is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011 as he was not 
discharged for any of the previously noted reasons.

Second, the appellant may establish eligibility by showing 
that, as of December 31, 1989, he was eligible for Chapter 34 
educational benefits, and he served on active duty at any 
time between October 19, 1984 to July 1, 1985.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 21.7044(a) (2002).  
Based on service personnel records, the appellant does not 
meet the requisite eligibility criteria under these 
provisions.  As of December 31, 1989, the appellant was not 
eligible for Chapter 34 benefits and he did not serve on 
active duty in the 1980s.

Third, the appellant may establish eligibility by showing, in 
part, that he was involuntarily separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under 10 U.S.C. §§ 1174a, 1175. 38 U.S.C.A. §§ 
3018A, 3018B (West Supp. 2002); 38 C.F.R. § 21.7045 (2002).  
In this case, the appellant was discharged after February 2, 
1991, but given that his failure to meet weight standards 
pertained to a matter totally within his control, such a 
discharge was not involuntarily, but rather based on conduct 
over which only the veteran could control.  Thus, he is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 3018A.  
He also is not eligible for Chapter 30 benefits under 38 
U.S.C.A. § 3018B because there is no evidence that he was 
discharged pursuant to voluntary separation incentives.  
Rather, according to personnel records, he was separated due 
to his own failure to meet weight control standards.

The Board is cognizant that the appellant contends that he 
was misinformed by various personnel regarding his 
eligibility status; however, that fact alone is insufficient 
to confer eligibility under Chapter 30.  Indeed, the United 
States Court of Appeals for Veterans Claims has held that the 
remedy for breach of any obligation to provide accurate 
information about eligibility before or after discharge 
cannot involve payment of benefits where the statutory 
eligibility requirements for those benefits are not met.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment of 
government benefits must be authorized by statute, the fact 
that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).

The Board is also cognizant of the fact that the appellant 
enlisted under the "Delayed Enlistment Program," (DEP) and 
the Board acknowledges the argument that time spent in the 
DEP should count towards any three year obligation.  That 
argument, however, was rejected by the Harvey court.  Simply 
put, the plain language of the statue requires that the 
service member serve on active duty.  A term spent on the DEP 
is not active duty service by definition.  38 U.S.C.A. 
§ 101(21) (West 2002).

The Board has considered the appellant's contentions; 
however, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific, and the Board is bound by them.  Based on the 
appellant's failure to meet these criteria, the Board finds 
that the appellant has not established that he is eligible 
for educational assistance under Chapter 30.  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994)..


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


